Opinion by
Cline, J.
The testimony showed the shoes were packed in cardboard boxes, one pair to each box, and the cardboard boxes were packed in wooden cases. It appeared that the shoes had rubber heels, and, at the time of importation, the word “Japan” or the words “Made in Japan” were printed on the sides of the rubber heels, and that the customs officer required the importer to scratch the word “Japan” on the soles of the shoes. It also appeared that the cardboard boxes in which the shoes were packed were marked by printing the words “Made in Japan” and that the wooden cases were marked “Made in Japan.” It was found from the testimony that the cardboard boxes were the immediate containers of the shoes. As these containers were legally marked the protest was sustained, Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) followed.